DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
The following is a non-final office action in response to the request for continued examination of 06/14/2022.
Status of Claims
Claims 1-2, 4-7, and 9-11, as originally filed 05/27/2022, are pending and have been examined on the merits (claims 1, 6, and 11 being independent) and claims 1, 6, and 11 have been amended.
Response to Arguments
Applicant’s arguments and amendments filed 05/27/2022 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 8-18
(1) Applicant respectfully disagrees with the Examiner's contentions, and humbly submits that amended claims 1, 6 and 11 are directed to patent eligible subject matter at least for the reasons below. For ease of the Examiner's reference, the Applicant followed the 2019 Revised Patent Subject Matter Eligibility Guidance by USPTO released on Jan 4, 2019. (Pages 8)
(a) Step 2A- Prong 2: Claims recite a method for backdated transaction processing with wind back support thereby integrate the exception into practical application based on combination of additional elements: (Pages 9-14)
(b) Step 2B: Claims recite additional element (s) that amount to significantly more than the judicial exception (s) (Pages 14-18)
Examiner notes:
(1) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 6, and 11 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., memory storing instructions, hardware processors, a non-transitory computer readable medium, computer readable program, a computing device, reversal mechanism, a single click on an application, subsequent database table, a logical unit of processing, a wind back and wind forward process, a synchronous processing engine, a business process, the transaction framework, and using one or more instructions, etc.) as the additional elements which are claimed at a high level of generality such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(2) Step 2B Consideration: The limitations recited by claims 1, 6, and 11 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of claim 1, receiving… one request from a user to amend at least one business transaction…, validating… the received at least one request…, invoking… a transaction framework…, invoking and analyzing… an audit trail of the completed business transaction…, applying… a reversal mechanism…, executing… reversal mechanism…, and re-applying… one financial instrument… are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of amending business transactions of a financial instrument, e.g., an insurance policy.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification [007], memory, instructions, processors, a receiving module, a validation module, an invocation module, an analyzing module, a reversal module. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “database tables” and “a computing device”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of amending business transactions of a financial instrument, e.g., an insurance policy, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). 
Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-2, 4-7, and 9-11 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for amending business transactions of a financial instrument, e.g., an insurance policy which contains the steps of receiving, validating, invoking, analyzing, applying, and re-applying.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, claim 6 is direct to a processor-implemented method, and claim 11 is direct to a non-transitory computer readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for amending business transactions of a financial instrument, e.g., an insurance policy is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: receiving… one request from a user to amend at least one business transaction…, validating… the received at least one request…, invoking… a transaction framework…, invoking and analyzing… an audit trail of the completed business transaction…, applying… a reversal mechanism…, executing… reversal mechanism…, and re-applying… one financial instrument…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… one request from a user to amend at least one business transaction…, validating… the received at least one request…, invoking… a transaction framework…, invoking and analyzing… an audit trail of the completed business transaction…, applying… a reversal mechanism…, executing… reversal mechanism…, and re-applying… one financial instrument… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. memory storing instructions, hardware processors, a non-transitory computer readable medium, computer readable program, a computing device, reversal mechanism, a single click on an application, subsequent database table, a logical unit of processing, a wind back and wind forward process, a synchronous processing engine, a business process, the transaction framework, and using one or more instructions) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [007], memory, instructions, processors, a receiving module, a validation module, an invocation module, an analyzing module, a reversal module) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., memory storing instructions, hardware processors, a non-transitory computer readable medium, computer readable program, a computing device, reversal mechanism, a single click on an application, subsequent database table, a logical unit of processing, a wind back and wind forward process, a synchronous processing engine, a business process, the transaction framework, and using one or more instructions) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2, 4-5, 7, and 9-10 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 7, the step of “wherein the at least one request from the user to amend the at least one business transaction comprise of at least a range of date and at least a range of amount to be amended in the at least one financial instrument.” (i.e. amending a business transaction), in claims 4 and 9, the step of “wherein the reversal of at least one business transaction results into reversal to a same state as existed earlier.” (i.e. updating a state of the transaction), and in claims 5 and 10, the step of “wherein the at least one business transaction comprises an effective date and a priority date” (i.e. the transaction including an effective date) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Processing a reversal business transaction that executes a backdated transaction, a backdated alteration, and a wrong business transaction entry is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2, 4-5, 7, and 9-10, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 6, and 11 above.  Merely claiming the same process using the reversal processing for a business transaction of a financial instrument (e.g., an insurance policy) in order to amend the business transaction over the financial instrument does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
July 7, 2022